Exhibit 10.3

EMPLOYMENT AND NON-COMPETITION AGREEMENT

EMPLOYMENT AND NON-COMPETITION AGREEMENT (this “Agreement’) dated as of May 9,
2019 (the “Effective Date”), between PetIQ, LLC, an Idaho limited liability
company (the “Company”), and R. Michael Herrman (the “Employee”).

WHEREAS, the Company and the Employee desire to enter into this Agreement in
order to set forth the respective rights and obligations of the parties with
respect to the Employee’s employment with the Company.

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1. Employment Period.

Subject to terms and conditions of this Agreement, the Employee’s employment
with the Company shall continue for a period commencing on the Effective Date
and ending on the first  (1st) anniversary of the Effective Date, unless earlier
terminated in accordance with the terms hereof (the “Employment Period”).  The
Employment Period shall be automatically extended for a twelve-month period
unless either party gives notice to the other party of its intention to
terminate this Agreement no later than sixty (60) days prior to the end of the
then-existing Employment Period. From and after the expiration of the Employment
Period, the Employee will not be entitled to any rights or benefits (including,
without limitation, any severance pursuant to this Agreement or any Company
program, policy or otherwise) other than payment of any earned but unpaid wages.
   

Section 2. Terms of Employment.

(a) Position.   During the Employment Period, the Employee shall serve
as General Counsel and Secretary of the Company and shall report to the Chief
Executive Officer of the Company (the “CEO”). The Employee shall, subject to the
direction and supervision of the CEO, have supervision and control over, and
responsibility for, such management and operational functions of the Company
currently assigned to such position and shall have such other powers and duties
(including holding officer positions with the Company and one or more
subsidiaries of the Company) as may from time to time be prescribed by the CEO
consistent with the Employee’s position as General Counsel and Secretary of the
Company. 

(b) Full Time.  During the Employment Period, and excluding any periods of
vacation and sick leave to which the Employee is entitled, the Employee agrees
to devote his full business time and efforts, to the best of his ability,
experience and talent, to the business and affairs of the Company.

(c) Compensation.

(i) Base Salary. During the Employment Period, the Employee shall receive an
annual base salary of $295,000, less applicable withholdings, which annual base
salary shall be subject to adjustment as determined by the Compensation
Committee of the

AmericasActive:13233883.3

--------------------------------------------------------------------------------

 



Board of Directors of PetIQ, Inc. (the “Compensation Committee”)  (as so
adjusted, the “Annual Base Salary”). The Annual Base Salary shall be paid in
accordance with the customary payroll practices of the Company, subject to
applicable withholding and other payroll taxes. 

(ii) Bonuses.  During the Employment Period, beginning for the 2019 calendar
year (payable in 2020), the Employee shall be eligible to participate in the
Company’s annual cash bonus plan as determined by the Compensation Committee in
its sole discretion (the “Annual Bonus”).  It is anticipated that Employee’s
Annual Bonus would be targeted as 50% of Employee’s Annual Base Salary, based
upon personal performance and the Company meeting EBITDA targets.  The Annual
Bonus shall be paid as, when and if determined by the Compensation Committee,
subject to applicable withholding and other payroll taxes, and subject to
Employee’s continued employment through the Annual Bonus payment date.

(iii) Equity-Based Compensation.  During the Employment Period, the Employee
shall be eligible to participate in, and receive awards of equity-based
compensation under, the PetIQ, Inc. 2017 Omnibus Incentive Plan or applicable
successor plan, as determined by the Compensation Committee in its discretion.

(iv) Expenses. During the Employment Period, the Employee shall be entitled to
receive reimbursement for all reasonable and documented expenses incurred by the
Employee in connection with the performance of his duties hereunder, in
accordance with the policies, practices and procedures of the Company as in
effect from time to time.

(v) Vacation and Holidays.  During the Employment Period, the Employee shall be
entitled to paid holidays and four (4) weeks’ paid vacation in accordance with
the policies of the Company applicable to other employees of the Company
generally.

(vi) Benefits.  The Employee shall be entitled to participate in such employee
benefit plans or programs in accordance with the policies of the Company
applicable to other executive-level employees of the Company.

Section 3. Termination of Employment.

(a) Death or Disability. The Employee’s employment shall terminate automatically
upon the Employee’s death. The Company may also terminate the
Employee’s employment due to Disability. For purposes of this Agreement, the
Employee shall be deemed “Disabled” and shall be subject to termination due to
Disability, if the Employee is unable to perform the essential functions of his
position, with or without reasonable accommodation, for any ninety (90) days
during a period of one hundred eighty (180) consecutive days (excluding any days
of paid vacation used by the Employee in accordance with the Company’s paid time
off policy), due to mental or physical disability as determined by a physician
selected by the Company and reasonably acceptable to the Employee. If the
Employee is Disabled, the Company may elect to terminate the Employee’s
employment hereunder by giving Notice of Termination (as defined below) to the
Employee (such termination to be effective upon receipt of such notice);
provided,  however, that the Company may not terminate the Employee’s employment
unless, at the time the

-  2  -

--------------------------------------------------------------------------------

 



Company gives the Notice of Termination, the Employee continues to have a
physical or mental disability that, in the opinion of a physician selected by
Company and reasonably acceptable to the Employee, may be expected to prevent
the Employee from performing any of his duties hereunder for any period of time
in excess of the ninety (90) days rendering him Disabled. The parties
acknowledge and agree that the Company will suffer an undue hardship under the
circumstances set forth in the previous provision.

(b) Cause.   The Employee’s employment may be terminated at any time by the
Company for Cause (as defined below) or Without Cause (as defined below). For
purposes of this Agreement, “Cause” shall mean: (i)  a breach by the Employee of
any material provision of this Agreement, which, if curable, is not cured within
ten (10) days after the Employee’s receipt from the Company of written notice of
such breach; (ii) any conduct, action or behavior by the Employee, whether or
not in connection with the Employee’s employment, including, without limitation,
the commission of any felony or a lesser crime involving dishonesty, fraud,
misappropriation, theft, wrongful taking of property, embezzlement, bribery,
forgery, extortion or other crime of moral turpitude, that has or may reasonably
be expected to have a material adverse effect on the reputation or business of
the Company, Holdings, or their respective subsidiaries and affiliates (the
“Company Group”) or which results in gain or personal enrichment of the Employee
to the detriment of the Company Group; (iii) a governmental authority,
including, without limitation, the Environmental Protection Agency or the Food
and Drug Administration, has prohibited the Employee from working or being
affiliated with the Company Group or the business conducted thereby; (iv) the
commission of any act by the Employee of gross negligence or malfeasance, or any
willful violation of law, in each case, in connection with the Employee’s
performance of his duties with the Company Group; (v) performance of the
Employee’s duties in an unsatisfactory manner after a written warning and a ten
(10) day opportunity to cure or failure to observe material policies generally
applicable to employees after a written warning and a ten (10) day opportunity
to cure; (vi) breach of the Employee’s duty of loyalty to the Company Group;
(vii) chronic absenteeism; (viii) substance abuse, illegal drug use or habitual
insobriety; or (ix) violation of obligations of confidentiality to any third
party in the course of providing services to the Company Group. “Without Cause”
shall mean a termination by the Company of the Employee’s employment during the
Employment Period for any reason or under any circumstances other than a
termination based upon Cause, death or Disability.

(c) Notice of Termination.   Any termination by the Company for Cause, Without
Cause or for Disability or by the Employee for any reason, shall be communicated
by Notice of Termination to the other party hereto. For purposes of this
Agreement, a “Notice of Termination” means a written notice which (i) indicates
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Employee’s employment under
the provision so indicated and (iii) if the date of termination is other than
the date of receipt of such notice, specifies the termination date (the
“Termination Date”); provided, however, that in the event of a termination by
the Employee for any reason, the Notice of Termination need only indicate the
Termination Date, which shall not be less than thirty (30) days after the date
of receipt of the Notice of Termination.

(d) Post-Termination Cooperation. The Employee agrees and covenants that,
following the Employment Period, he shall, to the extent reasonably requested in
writing by the

-  3  -

--------------------------------------------------------------------------------

 



Company, cooperate in good faith with and assist the Company Group in the
pursuit or defense of any claim, administrative charge, or cause of action by or
against the Company Group as to which the Employee, by virtue of his employment
with the Company, has relevant knowledge or information, including by acting as
the Company’s representative in any such proceeding and, without the necessity
of a subpoena, providing truthful testimony in any jurisdiction or forum,
excluding any claim, charge or cause of action brought by the Company Group
against the Employee. The Company shall reimburse the Employee for his
reasonable out-of-pocket expenses in complying with this Section 3(d).

(e) Post-Termination Nonassistance. The Employee agrees and covenants that,
following the Employment Period, he shall not voluntarily assist, support, or
cooperate with, directly or indirectly, any other person or entity alleging or
pursuing or defending against any claim, administrative charge, or cause or
action against or by the Company, as the case may be, including by providing
testimony or other information or documents, except under compulsion of law.
Should the employee be compelled to testify, nothing in this Agreement is
intended to, or shall prohibit the Employee from, providing complete and
truthful testimony. Nothing in this Agreement shall in any way prevent the
Employee from cooperating with any investigation by any federal, state, or local
governmental agency.

Section 4. Obligations of the Company upon Termination.

(a) Without Cause.   If the Company shall terminate the Employee’s employment
during the Employment Period Without Cause, then the Company shall provide the
Employee with the following payments and/or benefits:

(i) the Company shall pay to the Employee, in each case through the Termination
Date: (A) a lump sum in the amount of the Employee’s earned but unpaid Annual
Base Salary, subject to applicable withholding and payroll taxes, which shall be
paid no later than the next pay date following the Termination Date (in
accordance with the Company’s customary payroll practices), and (B)
reimbursement for any unpaid reimbursable expenses incurred by the Employee,
which shall be paid in accordance with the Company’s policies, practices and
procedures in effect as of the Termination Date, (collectively, “Accrued
Obligations”); and

(ii) subject to Section 4(c), the Company shall continue to pay the Employee his
Annual Base Salary in accordance with customary payroll practices (and subject
to customary withholding and payroll taxes) for twelve (12) months from the
Termination Date (the “Severance Payment”); provided, that no installment or
portion of the Severance Payment shall be payable or paid prior to the
expiration of the applicable revocation period for the general release described
in Section 4(c) below.

(b) Cause; Death; Disability; By the Employee for Any Reason; Expiration of
Employment Period. If the Employee’s employment shall be terminated due to the
Employee’s death or Disability, by the Company for Cause, by the Employee for
any reason or upon the expiration of the Employment Period following a notice of
non-extension by either party, then the Company shall have no further payment
obligations to the Employee (or his estate or legal

-  4  -

--------------------------------------------------------------------------------

 



representative if applicable, in the case of death or Disability) other than for
payment of the Accrued Obligations.

(c) Condition; Remedies. The Employee acknowledges and agrees that the Company’s
obligations pursuant to this Section 4 (other than with respect to the Accrued
Obligations or as otherwise required by law) are conditioned on the execution
and delivery by the Employee (or, if applicable, his executor, administrator or
legal representative) of a general release in form and substance satisfactory to
the Company within thirty (30) days following the Termination Date, and in the
absence of the execution and delivery of such a timely general release or if
such general release is subsequently revoked by the Employee, the Company shall
have no obligation to make any such payments. The Company shall not have any
obligation to make any payments whatsoever to the Employee with respect to his
employment by the Company, or the termination of his employment, other than as
set forth in this Agreement, and any and all rights of the Employee to any
compensation or benefits in connection with his employment shall automatically
and immediately terminate upon the termination of his employment, and the
Employee covenants and agrees not to assert or pursue any other remedies, at law
or in equity, with respect to any termination of employment.  Notwithstanding
anything to the contrary in this Agreement, if the payments set forth in Section
4(a)(ii) are subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the timing of the Employee’s execution and delivery of
the general release could affect the calendar year in which such payments
commence because the Termination Date occurs within thirty (30) days prior to
the end of a calendar year, then no portion of such payments shall be made until
the Company’s first payroll payment date in the year following the year in which
the Termination Date occurs, and any amount that is not paid prior to such date
due to such restriction shall be paid (subject to the applicable conditions) on
that date.

(d) Resignation upon Termination.   Notwithstanding anything to the
contrary contained herein, upon termination of the Employee’s employment for any
reason or under any circumstance, the Employee shall be deemed to have given the
Company notice of his resignation from any and all positions as officer of the
Company and its subsidiaries and, if the Employee was terminated for Cause, as a
member of the PetIQ, Inc. Board of Directors or other similar governing body of
the Company and its subsidiaries, to the extent applicable.

(e) Return of Company Property.   Upon termination of the Employee’s employment
for any reason or under any circumstances, the Employee shall return any and all
of the property of the Company Group (including, without limitation, all
computers, keys, credit cards, identification tags, documents, data,
Confidential Information (as defined below) and Work Product (as defined below)
and other proprietary materials) and all other materials.

Section 5. Non-Compete; Non-Solicitation.

(a) Non-Compete.  The Employee agrees that during the Employment Period,
including any period of automatic extension of the Employment Period, and for a
period of twelve (12) months thereafter (the “Restricted Period”),  the Employee
agrees that he shall not, and shall not permit his respective affiliates to,
directly or indirectly through another person, engage in a Competitive Business
(defined below) by providing any services similar to those provided during
employment for the Company, including without limitation any business
management, strategic

-  5  -

--------------------------------------------------------------------------------

 



planning, or sales services, advice, or expertise, or any related services, in
any geographic location in which the Company Group is engaged in business, which
includes the United States (the “Geographic Area”). For purposes of this
Agreement, “Competitive Business” shall mean any business that is engaged in the
acquisition, distribution, marketing, sale, resale, manufacture or production of
veterinary pet prescription and over-the-counter medications or related
products, and providing preventative pet care and veterinarian services, and all
matters and services incidental or related thereto, or any other business in
competition with the business conducted by (or actively being contemplated by)
the Company Group.

(b) Non-Solicitation.  

(i) The Employee agrees that during the Employment Period, including any period
of automatic extension of the Employment Period, and during the Restricted
Period,  the Employee shall not, and shall not permit his respective affiliates
to, directly or indirectly through another person within the Geographic Area, to
hire any employee or independent contractor of the Company Group, or solicit,
induce, recruit or encourage any such employee or independent contractor to
leave the employ of, or reduce the services provided to, the Company Group, or
encourage or attempt to do any of the foregoing, either for the Employee’s own
purposes or for any other person or entity. 

(ii) During the Employment Period, including any period of automatic extension
of the Employment Period, and during the Restricted Period, the Employee agrees
that he shall not, and shall not permit his respective affiliates to, directly
or indirectly through another person within the Geographic Area, (A) solicit,
interfere with, subvert, disrupt or alter the relationship, contractual or
otherwise, between the Company Group and any client, customer, contractor,
vendor, supplier, licensor or licensee of the Company Group, or any prospective
client, customer, contractor, vendor, supplier, licensor or licensee of the
Company Group, (B) divert or take away or attempt to divert or take away the
business or patronage (with respect to products or services of the kind or type
developed, produced, marketed, furnished or sold by the Company) of any of the
clients, customers or accounts, or prospective clients, customers or accounts,
of the Company, or (C) encourage or attempt to do any of the foregoing, either
for the Employee’s own purposes or for any other person or entity.

(c) Acknowledgments. Employee acknowledges that the restrictions set forth in
Sections 5(a) and 5(b) are fair and reasonable in all respects. Without limiting
the foregoing, Employee makes the following acknowledgments:

(i) Employee will, by virtue of Employee’s position with the Company, have and
gain a high level of inside knowledge regarding the Company Group and its
business, and as a result, will have the ability to harm or threaten its
legitimate business interests, including without limitation, its goodwill,
technologies, intellectual property, business plans, processes, methods of
operation, customers, customer lists, referral sources, vendors and vendor
contracts, financial and marketing information, and other trade secrets.

(ii) Employee will provide services or have significant presence or influence on
behalf of the Company Group within the entire Geographic Area due to the

-  6  -

--------------------------------------------------------------------------------

 



nature of the Company Group’s business, which is conducted extensively’
throughout the Geographic Area.

(iii) Employee has received sufficient consideration in exchange for the
covenants made herein.

Section 6. Nondisclosure and Nonuse of Confidential Information.

(a) The Employee will not disclose or use at any time, either during the
Employment Period or thereafter, any Confidential Information (as hereinafter
defined) of which the Employee is or becomes aware, whether or not such
information is developed by him, except to the extent that such disclosure or
use is directly related to and required by the Employee’s performance in good
faith of duties assigned to the Employee by the Company or has been expressly
authorized by the CEO or his designee;  provided,  however, that this sentence
shall not be deemed to prohibit the Employee from complying with any subpoena,
order, judgment or decree of a court or governmental or regulatory agency of
competent jurisdiction (an “Order”); provided,  further,  however, that (i) the
Employee agrees to provide the Company with prompt written notice of any such
Order and to assist the Company, at the Company’s expense, in asserting any
legal challenges to or appeals of such Order that the Company in its sole
discretion pursues, and (ii) in complying with any such Order, the Employee
shall limit his disclosure only to the Confidential Information that is
expressly required to be disclosed by such Order. The Employee will take all
appropriate steps to safeguard Confidential Information and to protect it
against disclosure, misuse, espionage, loss and theft. The Employee shall
deliver to the Company at the termination of the Employment Period, or at any
time the Company may request, all memoranda, notes, plans, records, reports,
electronic information, files and software and other documents and data (and
copies thereof) relating to the Confidential Information or the Work Product (as
hereinafter defined) of the business of the Company Group which the Employee may
then possess or have under his control.

(b) As used in this Agreement, the term “Confidential Information” means
information that is not generally known to the public (including the existence
and content of this Agreement, except that the Employee shall have the right to
disclose the existence and content of this Agreement to his spouse, legal
advisors and financial advisors) and that is used, developed or obtained by the
Company Group in connection with its business, including, but not limited to,
information, observations and data obtained by the Employee while employed by
the Company Group or any predecessors thereof (including those obtained prior to
the date of this Agreement) concerning (i) the business or affairs of the
Company or any of its subsidiaries (or such predecessors), (ii) products or
services, (iii) fees, costs and pricing structures, (iv) designs, (v) analyses,
(vi) drawings, photographs and reports, (vii) computer software and hardware,
including operating systems, applications and program listings, (viii) flow
charts, manuals and documentation, (ix) databases and data, (x) accounting and
business methods, (xi) inventions, devices, new developments, methods and
processes, whether patentable or unpatentable and whether or not reduced to
practice, (xii) customers and clients and customer or client lists, (xiii) other
copyrightable works, (xiv) all production methods, processes, technology and
trade secrets, and (xv) all similar and related information in whatever form.
Confidential Information will not include any information that is publicly known
and made generally available through no wrongful act of the Employee or others
who were under confidentiality obligations as to the information

-  7  -

--------------------------------------------------------------------------------

 



involved. Confidential Information will not be deemed to have been published
merely because individual portions of the information have been separately
published, but only if all material features comprising such information have
been published in combination.

(c) For the avoidance of doubt, Section 6(a) does not prohibit or restrict
Employee (or Employee’s attorney) from responding to any inquiry about the
Agreement or its underlying facts and circumstances by the Securities and
Exchange Commission (SEC), the Financial Industry Regulatory Authority (FINRA),
any other self-regulatory organization or governmental entity, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation. Employee understands and acknowledges that he does not need the
prior authorization of the Company to make any such reports or disclosures and
that he is not required to notify the Company that he has made such reports or
disclosures.

(d) Notwithstanding anything in Section 6(a) or elsewhere in the Agreement to
the contrary, Employee understands that Employee may, without informing the
Company prior to any such disclosure, disclose Confidential Information (i) in
confidence to a federal, state, or local government official, either directly or
indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.  Additionally, without informing the Company prior to any such disclosure,
if Employee files a lawsuit against the Company for retaliation for reporting a
suspected violation of law, Employee may disclose Confidential Information to
his attorney and use the Confidential Information in the court proceeding or
arbitration, provided that Employee files any document containing the
Confidential Information under seal and does not otherwise disclose the
Confidential Information, except pursuant to court order. Without prior
authorization of the Company, however, the Company does not authorize Employee
to disclose to any third party (including any government official or any
attorney Employee may retain) any communications that are covered by the
Company’s attorney-client privilege.

Section 7.  Property; Inventions and Patents.

(a) The Employee has attached hereto, as Schedule A, a list describing
any Inventions (as defined below), which belong to the Employee, which were made
by the Employee prior to his employment with the Company, which relate to the
Company Group and which are not assigned to the Company under this Agreement
(the “Prior Inventions”). The Employee agrees that all inventions, innovations,
improvements, technical information, systems, software developments, methods,
designs, analyses, drawings, reports, service marks, trademarks, trade names,
logos, products, equipment and all similar or related information and materials
(whether patentable or unpatentable) (collectively, “Inventions”) which relate
to the Company Group’s actual or anticipated business, research and development
or existing or future products or services and which are conceived, developed or
made by the Employee (whether or not during usual business hours and whether or
not alone or in conjunction with any other person) while employed (if and to the
extent such Inventions result from any work performed for the Company, any use
of the Company’s premises or property or any use of the Company’s Confidential
Information) by the Company (including those conceived, developed or made prior
to the date of this Agreement) together with all patent applications, letters
patent, trademark, tradename and service mark applications or registrations,
copyrights and reissues thereof that may be granted for or upon any

-  8  -

--------------------------------------------------------------------------------

 



of the foregoing (collectively referred to herein as, the “Work Product”),
excluding all Prior Inventions, belong in all instances to the Company or such
affiliate. To the extent that any of the Prior Inventions are incorporated into
the product, process or machine of the Company or any affiliate by the Employee,
the Company is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, transferable, sublicensable, worldwide license to make,
have made, modify, use and sell such Prior Invention as a part of or in
connection with such product, process or machine. The Employee will promptly
disclose such Work Product to the Company’s General Counsel or his designee and
perform all actions reasonably requested by the Company’s General Counsel or his
designee (whether during or after the Employment Period) to establish and
confirm the Company’s ownership of such Work Product (including, without
limitation, the execution and delivery of assignments, consents, powers of
attorney and other instruments) and to provide reasonable assistance to the
Company Group (whether during or after the Employment Period) in connection with
the prosecution of any applications for patents, trademarks, trade names,
service marks or reissues thereof or in the prosecution or defense of
interferences relating to any Work Product. The Employee recognizes and agrees
that the Work Product, to the extent copyrightable, constitutes works for hire
under the copyright laws of the United States and that to the extent Work
Product constitutes works for hire, the Work Product is the exclusive property
of the Company, and all right, title and interest in the Work Product vests in
the Company. To the extent Work Product is not works for hire, the Work Product,
and all of the Employee’s right, title and interest in Work Product, including
without limitation every priority right, is hereby assigned to the Company. 

(b) Employee hereby represents and warrants that the patents and other assets
owned by Employee set forth on Schedule A are not related in any way to the
Company Group, except as stated therein. For the avoidance of doubt, if any
invention (i) is developed by Employee entirely on his own time without using
the Company’s equipment, supplies, facilities or trade secret information and
(ii) does not either (1) relate to the Company’s business (or actual or
demonstrably anticipated research or development) at the time of conception or
reduction to practice of the invention or (2) result from any work performed by
Employee for the Company, such invention shall not be deemed to be Work Product
for purposes of this Agreement and shall not be subject to the provisions hereof
relating to Work Product.

(c) The Employee shall assist and cooperate fully with the Company and
its affiliates in obtaining for the Company and its affiliates the grant of
letters patent, copyrights and any other intellectual property rights relating
to the Work Product in the United States and/or such other countries as the
Company and its affiliates may designate. With respect to Work Product, the
Employee shall, during the Employment Period and at any time thereafter, execute
all applications, statements, instruments of transfer, assignment, conveyance or
confirmation, or other documents, furnish all such information to the Company
and its affiliates and take all such other appropriate lawful actions as the
Company and its affiliates requests.

Section 8. Acknowledgement and Enforcement.

(a) Employee acknowledges that he has become familiar, or will become familiar
with the trade secrets of the members of the Company Group and with other
confidential and proprietary information concerning members of the Company Group
and their respective predecessors, successors, customers and suppliers, and that
his services are of special, unique and

-  9  -

--------------------------------------------------------------------------------

 



extraordinary value to the Company. Employee acknowledges and agrees that the
Company would not enter into this Agreement, providing for compensation and
other benefits to Employee on the terms and conditions set forth herein but for
Employee’s agreements herein (including those set forth in Sections 5, 6, and 7
herein). Furthermore, Employee acknowledges and agrees that the Company will be
providing Employee with additional special knowledge after the Effective Date,
with such special knowledge to include additional Confidential Information and
trade secrets. Employee agrees that the covenants set forth in Sections 5, 6,
and 7 (collectively, the “Restrictive Covenants”) are reasonable and necessary
to protect the Company Group’s trade secrets and other Confidential Information,
proprietary information, goodwill, stable workforce and customer relations.

(b) Without limiting the generality of Employee’s agreement with the provisions
of Section 8(a), Employee (i) represents that he is familiar with and has
carefully considered the Restrictive Covenants, (ii) represents that he is fully
aware of his obligations hereunder, (iii) agrees to the reasonableness of the
length of time, scope and geographic coverage, as applicable, of the Restrictive
Covenants, (iv) agrees that the Company currently conducts business throughout
the Restricted Area and (v) agrees that the Restrictive Covenants will continue
in effect for the applicable periods set forth above regardless of whether
Employee is then entitled to receive severance pay or benefits from the Company.
Employee believes that he has received and will receive sufficient consideration
and other benefits as an employee of the Company and as otherwise provided
hereunder or as described in the recitals hereto to clearly justify such
restrictions.

(c) Because the Employee’s services are special, unique and extraordinary and
because the Employee has access to Confidential Information and Work Product,
the parties hereto agree that money damages would be an inadequate remedy for
any breach of this Agreement, including the Restrictive Covenants set forth
herein. Therefore, in the event of a breach or threatened breach of this
Agreement, or any Restrictive Covenant herein. the Company Group and its
successors or assigns may, in addition to other rights and remedies existing in
their favor at law or in equity, apply to any court of competent jurisdiction
for specific performance and/or injunctive or other relief in order to enforce,
or prevent any violations of, the provisions hereof (without posting a bond or
other security).

Section 9. Assurances by the Employee.

The Employee represents and warrants to the Company that he may enter into this
Agreement and fully perform all of his obligations under this Agreement and as
an employee of the Company without breaching, violating, or conflicting with (i)
any judgment, order, writ, decree, or injunction of any court, arbitrator,
government agency, or other tribunal that applies to the Employee or (ii) any
agreement, contract, obligation, or understanding to which the Employee is a
party or may be bound.

Section 10. Non-Disparagement.

The Employee agrees that he will not make, or cause to be made, any statement,
observation, or opinion, or communicate any information (whether oral or
written), to any person other than the CEO or his designee, the Company’s Human
Resource Director, or PetIQ, Inc.’s

-  10  -

--------------------------------------------------------------------------------

 



Board of Directors, that disparages the Company Group, or is likely in any way
to harm the business or the reputation of the Company Group, or any of their
respective former, present or future managers, directors, officers, members,
stockholders or employees.

Section 11. Termination of Severance Payments.

In addition to the foregoing, and not in any way in limitation thereof or in
limitation of any right or remedy otherwise available to the Company, if the
Employee violates any provision of this Agreement, or facts or circumstances
have been made known that if known as of the Termination Date, the Employee
would not have been entitled to the benefits of Section 4(a)(ii), (i) the
provisions set forth in Section 4(a)(ii), and the Company’s obligations
thereunder, shall be terminated and of no further force or effect, without
limiting or affecting the Employee’s obligations under Sections 5, 6, 7, or 10,
or the Company’s other rights and remedies available at law or equity and (ii)
the Employee shall promptly pay the Company any amounts received pursuant to
Section 4(a)(ii).

Section 12. General Provisions.

(a) Severability.   It is the desire and intent of the parties hereto that
the provisions of this Agreement be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought, Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction or
arbitrator to be invalid, prohibited or unenforceable for any reason, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction. Notwithstanding the
foregoing, if such provision could be more narrowly drawn so as not to be
invalid, prohibited or unenforceable in such jurisdiction, it shall, as to such
jurisdiction, be so narrowly drawn, without invalidating the remaining
provisions of this Agreement or affecting the validity or enforceability of such
provision in any other jurisdiction.

(b) Entire Agreement.  This Agreement embodies the complete agreement and
understanding among the parties hereto with respect to the subject matter hereof
and supersedes and preempts any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way, including, but not limited to, all
prior employment agreements, offer letters, and term sheets describing the terms
and conditions of employment of the Employee; provided that, this Agreement
shall not supersede any confidentiality, intellectual property assignment,
non-competition, and non-solicitation covenants contained in any other agreement
to which Employee is a party.

(c) Counterparts.  This Agreement may be executed in two (2) or more
counterparts (delivery of which may be by facsimile or via email as a portable
document format (.pdf)), each of which will be deemed an original, and it will
not be necessary in making proof of this Agreement or the terms of this
Agreement to produce or account for more than one (1) of such counterparts.

(d) Successors and Assigns: Beneficiaries. This Agreement is personal to the
Employee and without the prior written consent of the Company shall not be
assignable by the

-  11  -

--------------------------------------------------------------------------------

 



Employee. The obligations of the Employee hereunder shall be binding upon
Employee’s heirs, administrators, executors, assigns and other legal
representatives. This Agreement shall be binding upon and shall inure to the
benefit of and be enforceable by the Company’s successors and assigns.

(e) Governing Law. THIS AGREEMENT, AND THE TERMS AND CONDITIONS HEREUNDER, SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF IDAHO,
EXCEPT WITH RESPECT TO SECTION 12(k) HEREOF, WHICH SHALL BE GOVERNED BY THE
FEDERAL ARBITRATION ACT.

(f) Amendment and Waiver.   Subject to Section 12(a) hereof, the provisions of
this Agreement may be amended and waived only with the prior written consent of
the Employee and the Company, and no course of conduct or failure or delay in
enforcing the provisions of this Agreement shall be construed as a waiver of
such provisions or affect the validity, binding effect or enforceability of this
Agreement or any provision hereof.

(g) Notices.   All notices, requests, demands, claims, consents and other
communications which are required or otherwise delivered hereunder shall be in
writing and shall be deemed to have been duly given if (i) personally delivered
or transmitted by electronic mail, (ii) sent by nationally recognized overnight
courier, (iii) mailed by registered or certified mail with postage prepaid,
return receipt requested, or (iv) transmitted by facsimile to the parties hereto
at the following addresses (or at such other address for a party as shall be
specified by like notice):

(i) if to the Company, to:

PetIQ, LLC

923 S. Bridgeway Place

Eagle, ID 83616

Attention: Chief Executive Officer

Facsimile: 208-939-3200

 

(ii) if to the Employee, to his address set forth on the signature page hereto;

or to such other address as the party to whom such notice or other communication
is to be given may have furnished to each other party in writing in accordance
herewith. Any such notice or communication shall be deemed to have been received
(i) when delivered, if personally delivered or transmitted by electronic mail,
with receipt acknowledgment by the recipient by return electronic mail, (ii)
when sent, if sent by facsimile on a business day during normal business hours
(or, if not sent on a business day during normal business hours, on the next
business day after the date sent by facsimile), (iii) on the next business day
after dispatch, if sent by nationally recognized, overnight courier guaranteeing
next business day delivery, and (iv) on the fifth (5th) business day following
the date on which the piece of mail containing such communication is posted, if
sent by mail.

(h) Descriptive Headings. The descriptive headings of this Agreement
are inserted for convenience only and do not constitute a part of this
Agreement.



-  12  -

--------------------------------------------------------------------------------

 



(i) Construction. Where specific language is used to clarify by example
a general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.

(j) Right of Set Off. In the event of a breach by the Employee of the provisions
of this Agreement, the Company is hereby authorized at any time and from time to
time, to the fullest extent permitted by law and after ten (10) days prior
written notice to Employee, to set-off and apply any and all amounts at any time
held by the Company on behalf of the Employee and all indebtedness at any time
owing by the Company to the Employee against any and all of the obligations of
the Employee now or hereafter existing.

(k) Arbitration; Waiver of Jury Trial. With the exception of equitable relief
as noted in Section 8 hereof, any controversy or claim arising out of or
relating to this Agreement or the breach thereof (including, without limitation,
as to arbitrability and any disputes with respect to Employee’s employment with
the Company or the termination of such employment, including, without
limitation, any claim for alleged discrimination, harassment or retaliation on
the basis of race, sex, color, national origin, sexual orientation, age,
religion, creed, marital status, veteran status, alienage, citizenship,
disability or handicap, or any other legally protected status, and any alleged
violation of any federal, state, or other governmental law, statute or
regulation, including, but not limited to, claims arising under Title VII of the
Civil Rights Act of 1964, other civil rights statutes including, without
limitation, 42 U.S.C. § 1981, 42 U.S.C. § 1982, and 42 U.S.C. § 1985, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, the
Family and Medical Leave Act, the Worker Adjustment and Retraining Notification
Act, the Employee Retirement Income Security Act, the Occupational Safety and
Health Act, the Immigration Reform and Control Act, or any state or local law,
as amended), shall be settled by individual arbitration (as opposed to class or
collective arbitration) administered before JAMS (the “Arbitrator”) under the
common rules then pertaining. The arbitration hearing shall commence within
ninety (90) calendar days after the Arbitrator is selected, unless the Company
and the Employee mutually agree to extend this time period. The arbitration
shall take place in the State of Idaho. The Arbitrator will have full power to
give directions and make such orders as the Arbitrator deems just, and to award
all remedies that would be available in court. Nonetheless, the Arbitrator
explicitly shall not have the authority, power, or right to alter, change,
amend, modify, add, or subtract from any provision of this Agreement, except
pursuant to Section 12(a). The Arbitrator shall issue a written decision that
sets forth the essential findings and conclusions upon which the Arbitrator’s
award or decision is based within thirty (30) days after the conclusion of the
arbitration hearing. The award rendered by the Arbitrator shall be final and
binding (absent fraud or manifest error), and any arbitration award may be
enforced by judgment entered or vacated in any court of competent jurisdiction.
The prevailing party shall be reimbursed by the other party to the action for
reasonable attorneys’ fees and expenses relating to such action, with the
exception of any action by an employee alleging a civil rights or statutory
cause of action, in which case the Company shall pay the filing fees and costs
of the arbitration and each party shall be responsible for its own attorneys’
fees and costs, provided that the arbitrator may grant any remedy or relief that
a party could obtain from a court of competent jurisdiction on the basis of such
claims.



-  13  -

--------------------------------------------------------------------------------

 



(l) Nouns and Pronouns.   Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice-versa.

(m) 409A Compliance.   To the extent any provision of this Agreement or action
by the Company would subject the Employee to liability for interest or
additional taxes under Section 409A of the Code, it shall be deemed null and
void, to the extent permitted by law and deemed advisable by the Company. It is
intended that this Agreement will comply with Code Section 409A and the
interpretive guidance thereunder, including the exceptions for short-term
deferrals, separation pay arrangements, reimbursements, and in-kind
distributions, and this Agreement shall be administered accordingly, and
interpreted and construed on a basis consistent with such intent. All references
in this Agreement to the Employee’s termination of employment shall mean a
“separation from service” within the meaning of Code Section 409A and Treasury
Regulation Section 1.409A-1(h)(1)(ii). Notwithstanding anything to the contrary
herein, if the Employee is a “specified employee” as defined in Code Section
409A, any portion of the amounts payable under this Agreement as a result of a
termination of employment that are not eligible for any of the exceptions to the
application of Code Section 409A (such as the severance pay exception or the
short-term deferral exception), shall not be paid to the Employee until the
earlier of (i) the expiration of the six (6)-month period measured from the date
of the Employee’s  “separation from service” or (ii) the Employee’s death. Any
series of payments hereunder shall be considered a series of separate payments
for purposes of Code Section 409A. To the extent any reimbursements or in-kind
benefit payments under this Agreement are subject to Code Section 409A, such
reimbursements and in-kind benefit payments shall be made in accordance with
Treasury Regulation §1.409A-3(i)(1)(iv) (or any similar or successor
provisions). This Agreement may be amended to the extent necessary (including
retroactively) by the Company in order to preserve compliance with Code Section
409A. The preceding shall not be construed as a guarantee of any particular tax
effect for the Employee’s compensation and benefits and the Company does not
guarantee that any compensation or benefits provided under this Agreement will
satisfy the provisions of Code Section 409A.

(n) Survival. For the avoidance of doubt, the obligations of the Employee under
Sections 3(d), 3(e), 4(d), 4(e), and 5-11 (and all subsections thereto) shall
survive the end of the Employment Period or the termination of this Agreement or
the Employee’s employment for any reason (whether such termination is by the
Company, by, the Employee, or otherwise).

[signature page follows]

 



-  14  -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.

PETIQ, LLC

By:  /s/ McCord Christensen
Name: McCord Christensen 
Title: Chief Executive Officer

EMPLOYEE

/s/ R. Michael Herrman
R. Michael Herrman

Address: 923 S. Bridgeway Pl.
Eagle, ID 83616




Signature Page to Employment Agreement

--------------------------------------------------------------------------------

 

 

SCHEDULE A

LIST OF PRIOR INVENTIONS
AND ORIGINAL WORKS OF AUTHORSHIP

Title

Date

Identifying Number or Brief Description

None

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature of Employee:

Print Name of Employee: R. Michael Herrman

Date:    

A-1

--------------------------------------------------------------------------------